DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 03/02/2021. Claims 1, 3, 4, 6-8 and 10 are amended and claims 1-10 remain pending.

Terminal Disclaimer
Approval of the Terminal Disclaimer, filed 03/02/2021, over US Patent No. 10326752 is acknowledged.

Remarks
	Double Patenting Rejection:
In response to the approved Terminal Disclaimer, the non-statutory type Double Patenting rejection of record is withdrawn.

Claim Objections:
	Per claims 1 and 10, in response to amendments the objections are withdrawn.

	35 U.S.C. 112(b) Rejections:
	Per claims 1, 3, 4, 6-8 and 10, in response to amendments the respective 112(b) rejections are withdrawn.

Allowable Subject Matter
Per reasons set forth in the non-final action dated 09/02/2020, the closest prior arts reviewed and of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 and similarly stated in claim 10. 

As such, claims 1-10 are allowed.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434